Title: From Benjamin Franklin to James Alexander and Cadwallader Colden with Short Hints towards a Scheme for Uniting the Northern Colonies, 8 June 1754
From: Franklin, Benjamin
To: Alexander, James,Colden, Cadwallader


The Pennsylvania commissioners to the Albany Congress left Philadelphia on Monday morning, June 3, and arrived at New York on the afternoon of Wednesday, the 5th. Some of them, especially Richard Peters, were active during the next three days buying various goods for the Pennsylvania present to the Indians, apparently without Franklin’s assistance. On one of these days he and Peters met with their mutual friend James Alexander and the conversation turned “to the uniting the Colonies and the difficulties thereof,” as Alexander put it in a letter to Cadwallader Colden, June 9. Franklin thought he had a plan that might avoid some of those difficulties and promised “to set down some hints of a Scheme” for his friend. The result was the paper he sent, with a short covering note, to Alexander, June 8, the day before he left New York for Albany.
Franklin had believed in the need for some form of colonial union since at least 1751, when he had written James Parker describing a plan he thought might be effective. During the years that had elapsed the increasing menace of French encroachments could only strengthen his conviction, though he might develop or modify his ideas on the precise form a union should take and how it could best be put into operation. At some time between March 20, 1751, and June 8, 1754, he may have set down on paper the outline of a revised scheme, but there is no evidence that he did so. More probably his plan remained a matter of thought and possibly of conversation with friends until his talk with Alexander while on the journey to Albany, which resulted in the drafting of the paper printed below.
Precise comparison between the proposal of 1751 and that now sent to Alexander is impossible because the earlier version is couched in rather general terms and does not spell out the powers to be assigned to the new central agencies, though it does cover in broad language the same areas of Indian affairs and common defense. On most points which can be compared the two plans show no significant differences. The one striking exception is that Franklin believed in 1751 that the union should be a voluntary one, “entered into by the Colonies themselves,” while in 1754 he had become convinced that the plan, when perfected at Albany, should be “sent home, and an Act of Parliament obtain’d for establishing it.” Franklin was political realist enough to recognize, after his experiences with the Pennsylvania Assembly during that winter and spring on the matter of aiding Virginia against the French in the upper Ohio Valley, and after observing the narrow provincialism of the assemblies of some of the other colonies, that only the interposition of the mother country by act of Parliament could bring about such a union as he had in mind.
 
N York June 8. 1754
Mr. Alexander is requested to peruse these Hints, and make such remarks in correcting or Improving the Scheme, and send the Paper with such remarks to Dr. Colden for his sentiments who is desired to forward the whole to Albany to their Very humble Servant
B: Franklin
 
[Enclosure]
Short hints towards a scheme for uniting the Northern Colonies
A Governour General
To be appointed by the King.
To be a Military man
To have a Salary from the Crown
To have a negation on all acts of the Grand Council, and carry into execution what ever is agreed on by him and that Council.
Grand Council
One member to be chosen by the Assembly of each of the smaller Colonies and two or more by each of the larger, in proportion to the Sums they pay Yearly into the General Treasury.

Members Pay
——Shillings sterling per Diem deuring their sitting and mileage for Travelling Expences.
Place and Time of meeting
To meet —— times in every Year, at the Capital of each Colony in Course, unless particular circumstances and emergencies require more frequent meetings and Alteration in the Course, of places. The Governour General to Judge of those circumstances &c. and call by his Writts.
General Treasury
Its Fund, an Excise on Strong Liquors pretty equally drank in the Colonies or Duty on Liquor imported, or —— shillings on each Licence of Publick House or Excise on Superfluities as Tea &c. &c. all which would pay in some proportion to the present wealth of each Colony, and encrease as that wealth encreases, and prevent disputes about the Inequality of Quotas.
To be Collected in each Colony, and Lodged in their Treasury to be ready for the payment of Orders issuing from the Governour General and Grand Council jointly.
  Duty and power of the Governour General and Grand Council
To order all Indian Treaties.
   make all Indian purchases not within proprietary Grants
   make and support new settlements by building Forts, raising and paying Soldiers to Garison the Forts, defend the frontiers and annoy the Ennemy.
   equip Grand Vessels to scour the Coasts from Privateers in time of war, and protect the Trade
   and every thing that shall be found necessary for the defence and support of the Colonies in General, and encreasing and extending their settlements &c.
For the Expence they may draw on the fund in the Treasury of any Colony.
Manner of forming this Union
The scheme being first well considered corrected and improved by the Commissioners at Albany, to be sent home, and an Act of Parliament obtain’d for establishing it.
